DAY, J.
1. Where, pursuant to Sections 10224 and 10225, General Code, a justice of the peace has issued summons and order of attachment against a defendant who is a non-resident of the township in which such justice was elected, and upon service thereof the defendant, disclaiming the jurisdiction of the justice over his person, moves for the dissolution of the attachment, which motion is sustained, the justice of the peace thereby loses jurisdiction of the cause of action, and a judgment rendered upon the merits thereof is void.
2. Where, in such case, a defendant enters his appearance solely for the purpose of objecting to the jurisdiction of the court over his person, and, appearing for such purpose only, moves for the discharge of an attachment, the same does not constitute an entry of his appearance in the cause of action upon the merits. (Smith v. Hoover, 39 Ohio St., 249, approved and followed.)
(Marshall, CJ., Allen, Kinkade, Robinson and Matthias, JJ., concur. Jones, J., not participating.)